DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakugawa (US 2005/0216161) in view of the translation of German reference from Lucas Automotive DE10348392A1 (herein Lucas).
Regarding claim 1, Sakugawa teaches a vehicle steering control method, comprising: 
in a case where a current vehicle speed is less than a turning vehicle speed threshold, controlling steering of a vehicle by an Electric Power Steering (EPS) to implement cornering of the vehicle (see at least [0012, 0045, 0046, 0063] figure 7, etc.); 
in a case where a cornering condition of the vehicle is not reached during the cornering of the vehicle, controlling the vehicle by a braking system on a single side to assist in the cornering of the vehicle (see at least [0020, 0022, 0073, 0079] which teaches sharing of the steering angle control by the steering and braking systems, and braking the inside or outside wheels based on need to control the vehicle); and 
after the single-side braking vehicle is implemented, performing closed-loop control the braking system and the EPS, and controlling the vehicle to turn under the 
However, Sakugawa does not explicitly disclose the braking applied is an Electrical Park Brake (EPB) to perform single-side parking, and the implementation of an electric control booster for the braking system. Lucas teaches it is known in the art to provide a vehicle with the ability to automatically activate an electric parking brake at a single rear wheel in order to assist a vehicle in certain driving conditions where needed (see at least [0004, 0006, 0010, 0025, etc.]). Lucas further teaches providing the braking system with a braking booster (see at least [0025, 0044, 0049, etc.]).  Therefore, from the teaching of Lucas, it would have been obvious to on having ordinary skill in the art at the time of the filing of the invention to provide the vehicle of Sakugawa with the ability to activate a parking brake and to use a brake booster in order to provide added safety with the redundancy of using the parking brake while traveling, and safety by reducing the brake activation time and stopping distance of the vehicle by using a brake booster to preload the brakes.    
Regarding claim 2, the combination of Sakugawa and Lucas teaches before controlling the steering of the vehicle by the EPS, the method further comprises: when the vehicle is monitored to be about to perform the cornering, in a case where the current vehicle speed is not less than the turning vehicle speed threshold, decelerating the vehicle by the electric control booster to control the current vehicle speed to be less than the turning vehicle speed threshold (Sakugawa teaches a camera and image analysis is used to detect road conditions ahead in at least [0028, 0029, 0051, 0057, 
Regarding claim 3, the combination of Sakugawa and Lucas teaches 
acquiring a current cornering radius of the vehicle (in Sakugawa, see at least [0018, 0028, 0072, etc.]); and 
in a case where the current cornering radius is greater than a cornering radius threshold corresponding to a current working condition, determining that the cornering condition of the vehicle is not reached (via the emergency index control, see at least [0079] and figures 8A-D of Sakugawa).
Regarding claim 4, the combination of Sakugawa and Lucas teaches controlling the vehicle by the EPB to perform single-side parking comprises: controlling a clamping force of a left rear wheel or a right rear wheel of the vehicle by the EPB to implement the single-side parking of the vehicle (via Lucas, as noted in the rejection to claim 1, Lucas teaches braking either of the rear wheels individually, see at least [0010]).
Regarding claim 5, the combination of Sakugawa and Lucas teaches performing the closed-loop control on the electric control booster, the EPB and the EPS comprises: acquiring real-time control parameters of the electric control booster, the EPB (per at least [0011] of Lucas which teaches a sensor is used to monitor the state of the brake booster. It would at least be obvious the real time state of the EPB of Lucas is known per the control unit of the EPB per at least [0009, 0032]), and the EPS (see at least [0050] of Sakugawa which teaches using a steering angle sensor for detecting the 
performing the closed-loop control on the electric control booster, the EPB and the EPS according to the real-time control parameters (in Sakugawa see at least [0051-0053, 0077-0081, etc.] which teaches sharing the steering and braking to control the vehicle around a curve based on feedback from various sensors like the wheel speed sensors and yaw rate sensors. The Examiner contends the combination of Sakugawa and Lucas render obvious the limitations of claim 9 also since the combined braking and steering control of Sakugawa and Lucas would be controlled by the electric control device 34 taught throughout the disclosure of Sakugawa).
Regarding claims 6-20, the combination of Sakugawa and Lucas teaches all the limitations of the claims as applied to rejected claims 1-5 above and are thus rejected under the same rationale. The “vehicle” of claims 10 and 18-20 is taught by the vehicle 12 of Sakugawa.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664